DETAILED ACTION
Applicant’s response of 7/16/2021 have been entered and considered. Upon entering amendment, claims 1 and 4 have been amended. Claims 1-8 remain pending.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
With respect to the arguments directed towards the newly amended language such as “It also is not controlling or limiting the output voltage as a result of its output current measurements” (Remarks, pg.6). Examiner respectfully disagrees, because claim 1 does not recite “control the output voltage”. Claim 1 includes the step of creating an output voltage (“causing” step). There is no actual method step about how to control the output voltage.  In addition, the broad language of claim 1 recites “based on the output current” and does not recite “sensed output current” and thus there is no recitation that the output voltage is limited “as a result of its output current measurement”. 
Furthermore, while the applicant stated that a terminal disclaimer is being submitted to overcome the double patenting rejection (Remarks, pg.5), the terminal disclaimer was never submitted. Therefore, the double patenting rejection is again included in the current office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, and 16-17 of U.S. Patent No. 10,348,095. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claims 1-8 are to be found in patent claims 1-4, 9-10, 16-17  (as the application claims 1-8 fully encompasses patent claims 1-4, 9-10, 16-17). The difference between the application claims 1-8 and the patent claim 1-4, 9-10, 16-17  lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 1-4, 9-10, 16-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1-8. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-8 are anticipated by claims 1-4, 9-10, 16-17 of the patent, it is not patentably distinct from the claims of the patent. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “with respect to the magnitude of the output current.” This should instead read as “with respect to a magnitude of the output current”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmann (2016/0028325 A1).
	Regarding Claim 1,
Redmann teaches a method for controlling a switching circuit (par [114]; switching circuit of converter 1) including an input port (8) electrically coupled to a photovoltaic device (12, par [113]) and an output port (5) electrically coupled to a load (3), comprising: sensing output current flowing through the output port (142, pars [114]; current sensors 142 measure the output current I load flowing through the output port); 
entering a voltage limiting operating mode (abstract, pars [78, 116] and claim 1; entering a voltage limiting operating mode where the output voltage Uout does not exceed the voltage limit Uout, limit), and in the voltage limiting operating mode: causing a control switching device of the switching circuit (par [114]; switches of the switching circuit) to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of an output voltage, across the output port, to less than or equal to a maximum voltage value, (abstract, pars [78, 114 and 116]; The switches are pulse-width modulated to impress and adjust the load current in manner to limit the magnitude of the output voltage Uout to less than the voltage limit U out, lim. The power converter is in “a continuous operation… even when operating with an output voltage closed to maximum limits for example… the voltage limit”. Thus, the PWM of the switches and the continuous operation of the converter reads on “repeatedly switch between its conductive and non-conductive states…”), and 
varying the maximum voltage value (Uout, lim) based on the output current (abstract, pars [9, 75-76, 114-115] and claim 1; the maximum voltage value Uout, lim is adjusted/varied in dependency (i.e. “based on”) on the output current I load).
Regarding Claim 3,

Regarding Claim 4,
Redmann teaches the claimed subject matter in claim 1 and Redmann further teaches in the voltage limiting operating mode, varying the maximum voltage hysteretically with respect to the magnitude of the output current (par [31]; Redmann teaches a non-linear relationship (hysteretic) between the output voltage and the output current and thus varying the maximum voltage value in the voltage limiting operating mode as function of the output current is hysteretic/non-linear).
Regarding Claim 8,
Redmann teaches the claimed subject matter in claim 1 and Redmann further teaches determining, at the switching circuit, that the output voltage has reached a first threshold
Value (abstract, par [78]; determines that the output voltage has reached a first threshold value /exceeds the voltage limit Uout,lim); and in response to the step of determining, entering the voltage limiting operating mode of the switching circuit (abstract, pars [78, 114, 116] and claim 1; in response, adjusting the load current and thus controlling the output voltage to not exceed  the voltage limit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of McJimsey et al. (2014/0103894 A1).
Regarding Claim 2,
Redmann teaches the claimed subject matter in claim 1. 
Redmann does not explicitly disclose before the step of the entering of the voltage limiting operating mode, causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load.
McJimsey, however, teaches a switching device (326) and causing the control causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load (McJimsey, pars [16, 42, 47, 50]; McJimsey teaches operating the PV device to maximize the power transferred to load by controlling switching device 326 between its conductive state and non-conductive state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the switching circuit in a manner which maximized power transferred from the photovoltaic device to the load before the step of entering the voltage limiting operating mode. The motivation would have been to operate the PV device .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1).
Regarding Claim 4,
Redmann teaches the claimed subject matter in claim 1 and Redmann further teaches in the voltage limiting operating mode, varying the maximum voltage hysteretically with respect to the magnitude of the output current (par [31]; Redmann teaches the scaling of the output voltage limit with the load current may be linear or non-linear (hysteretic)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Redmann so that varying of the maximum voltage value with respect to the output current is hysteretic, because with a limited number of options - 1) hysteretic or; 2) non-hysteretic- to vary the maximum voltage with respect to the current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected hysteretic based on the intended design of the system. See MPEP 2143 (E).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) view of Makhota et al. (2011/0172842 A1).
Regarding Claim 5,
Redmann teaches the claimed subject matter in claim 1 and Redmann further teaches reducing the maximum voltage value (abstract, pars [9, 78, 115] and claim 1; Redmann teaches reducing adjusting the maximum voltage value by adjusting the load current; thus there is an instant when adjusting the load current obviously leads to the maximum voltage value being reduced. It is also noted by reducing the maximum output voltage, the maximum voltage value is also 
Redmann does not explicitly disclose entering a disable operating mode of the switching circuit; and in the disable operating mode: to reduce the availability of power from the photovoltaic device at the output port.
 Makhota (Figs.7-9), however, teaches entering a disable operating mode of the switching circuit (Fig.8, items 1603, 1064, and 1606) and in the disable operating mode: causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output voltage, to reduce the availability of the power from the photovoltaic device in a disable operating mode (pars [98-99, 112]; Makhota teaches shutting the photovoltaic device may correspond to reduced power or voltage of the PV device, rather than a complete shut down by adjusting control of switches 1603, 1604, 1606). 
Thus, the combination teaches obviously that reducing the maximum voltage value corresponds to the reduction in the output voltage in the disable operating mode. In other words, reducing the maximum voltage value to place a limit that corresponds to the reduction in output voltage is obviously necessary so that the output voltage does not exceed a certain allowable threshold in the disable operating mode.    
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Redmann to that of Makhota. The motivation would have been 
Examiner note: Claim 5 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 5, because the converter is still on. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) view of Makhota et al. (2011/0172842 A1) in further view of McJimsey et al. (2014/0103892 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches in the disable operating mode: causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output current to the maximum current value, to reduce availability of power from the photovoltaic device at the output port (Redmann, pars [32, 34, 79, 94, 102] and Makhota, pars [99 and 112]; Redmann teaches the output voltage is being limited to the maximum voltage value, there is obviously a corresponding output current that’s also being limited so that it doesn’t exceed the maximum current value and Makhota teaches controlling the switches to reduce power (P=V*I) of the photovoltaic device at the output port).
The combination does not explicitly disclose reducing a maximum current value specifying a maximum magnitude of the output current.
McJimsey, however, teaches reducing a maximum current value specifying a maximum magnitude of the output current (par [78]; McJimsey teaches preventing a magnitude of current Iout from exceeding a maximum threshold value. Thus, when the output current is about to exceed a maximum threshold, the maximum output current is reduced) and limiting magnitude 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of McJimsey in order to implement an overcurrent protection system so that the maximum output current does not exceed the maximum current value.
Examiner note: Claim 6 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 6, because the converter is still on. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of McJimsey et al. (2014/0103892 A1).
Regarding Claim 7,
Redmann teaches the claimed subject matter in claim 1. 
Redmann does not explicitly teach entering a disable operating mode of the switching circuit; and in the disable operating mode: causing the control switching device to continuously operate in its non-conductive state, and causing a freewheeling switching device of the switching circuit to continuously operate in its conductive state, the freewheeling switching device providing a path for output current when the control switching device is operating in its non-conductive state. 
McJimsey, however, teaches entering a disable operating mode of the switching circuit (McJimsey, Fig.6, pars [52 and 56]); and in the disable operating mode: causing the control switching device to continuously operate in its non-conductive state (McJimsey, par [56], control switching device 328 continuously operating in its nonconductive state), and causing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Redmann to that of McJimsey in order to deliver the output current by controlling the switches of the switching device according to a well-known and conventional manner in the art. 
 Examiner note: Claim 7 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 7, because the converter is still on. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836